Citation Nr: 0011144	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation 
for residuals of large cell carcinoma status post right 
lobectomy.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
August 1966 and from December 1966 to May 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The determination 
decreased the disability evaluation for the veteran's 
service-connected lung cancer residuals from 100 percent to 
30 percent.  This determination also denied the veteran 
entitlement to a total rating for compensation purposes on 
the basis of individual unemployability.

In June 1999, the veteran and his spouse appeared in 
Washington, D.C., and proffered testimony before the 
undersigned member of the Board.  A transcript of that 
testimony is associated with the claims file.  At this 
hearing the veteran presented testimony referable to 
additional issues which have not been developed for appellate 
review.  These issues, entitlement to an increased rating for 
the veteran's service-connected cyst (buttocks), entitlement 
to a clothing allowance, secondary service connection for 
residuals of a rib removal and service connection for 
multiple scarring, ventral hernia and an intestinal disorder 
are referred to the RO for appropriate action.  

At the June 1999 hearing the veteran submitted evidence 
directly to the Board.  Furthermore, the Board subsequent to 
this hearing has also received additional evidence.  This 
additional evidence has not been considered by the RO; 
however, written waivers of RO consideration of this 
additional evidence had been received from the veteran.  See 
38 C.F.R. § 20.1304(c) (1999).  Nevertheless, in view of the 
action taken below initial consideration of this evidence 
should be undertaken.  


REMAND

The veteran contends, in effect, that the RO committed error 
in reducing the disability evaluation for his service-
connected lung cancer residuals to 30 percent as the 
disability is more disabling and thus warrants increased 
compensation.  The veteran maintains that he has great 
difficulty in breathing.  

The veteran's claim for increased evaluation for his service-
connected cancer residuals is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim for an 
increased rating is generally well grounded under § 5107(a) 
when an appellant indicates he has suffered an increase in 
disability.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
As this claim is well grounded, VA has a duty to assist the 
veteran in the development of this claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In the context of an 
increased rating claim, VA's duty to assist includes 
providing the veteran with a complete examination of his 
service-connected disability.  Wilson v. Derwinski, 2 Vet. 
App. 16 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) addressed VA's duty to assist an increased rating 
claim in the case of Snuffer v. Gober, 10 Vet. App. 400 
(1997).  In Snuffer, a veteran claimed an increased rating 
for a disability and was examined for such a disability by 
VA.  Subsequently while the claim was pending, the veteran 
asserted that the disability had worsened.  The Board in 
denying her claim relied on the VA examination of record.  
The Court vacated the Board decision and remanded the claim 
for a new examination, finding that where a veteran complains 
of increase in disability two years after the last 
examination, VA's duty to assist required a new examination 
to determine the current severity of the disability.  

In the present case, testimony elicited from the veteran at 
his Board hearing in June 1999 including the veteran's 
assertion that his respiratory disorder resulting from his 
cancer residuals is worse now than when he was last examined 
by VA in early 1998.  (See hearing testimony, page 11).  

The veteran's service-connected cancer residuals are 
currently rated by the RO under the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6844 (1999).  Although VA examination 
in early 1998 included a pulmonary function test, the results 
of that pulmonary function test, conducted in March 1998, did 
not provide the veteran's diffusion capacity of the lung for 
carbon monoxide by single breath method (DLCO(SB)).  The 
Board finds that such findings are necessary before entering 
an appellate decision with respect to the issue presented.

Furthermore, the veteran has testified that his service-
connected disorders have caused periods of absence from his 
employment.  The Court has considered a case involving 
similar circumstances.  In Spurgeon v. Brown, 10 Vet. App. 
194 (1997), the Court held that, where a veteran has 
testified that a service-connected disability has cost lost 
time from work, VA must attempt to obtain employment records 
in verifying the veteran's contentions or, at a minimum, 
advise the veteran of the importance of the records to the 
claim, and inform the veteran that he or she has the ultimate 
responsibility for obtaining and submitting such records.

Under the circumstances of this case, additional development 
is necessary in order to fulfill VA's duty to assist.  
Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should obtain all VA and non-
VA treatment records subsequent to those 
on file.

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
extent of his service-connected residuals 
of lung cancer status post right 
lobectomy.  The examiner should review 
the claims folder and so state in the 
report of examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Pulmonary function 
tests and any other diagnostic tests and 
studies deemed appropriate should be 
accomplished.  Specific percentage 
findings of the predicted values of 
forced expiratory volume in one second, 
the ratio of forced expiratory volume in 
one second to forced vital capacity, the 
DLCO(SB), and maximum exercise oxygen 
consumption in ml/kg/min (with cardiac or 
respiratory limitation) must be reported.  
The examiner should also state for the 
record whether the veteran has cor 
pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute 
respiratory failure or a requirement for 
outpatient oxygen therapy due to his 
service-connected respiratory disorder.  

3.  Following completion of the foregoing 
the RO should review the claims file and 
ensure that all of the aforementioned 
development has been conducted and 
completed in full.  If a development is 
incomplete, including if all requested 
medical records have not been obtained or 
the requested examinations do not include 
all test reports, special studies, or 
comments, and opinions requested, 
appropriate correction action should be 
implemented.  See 38 C.F.R. § 4.2 (1999).  

4.  The veteran should be advised that 
employment records that corroborate lost 
time or sick leave due to his service-
connected disorders are relevant to his 
current claim and that the ultimate 
responsibility for furnishing such 
evidence rests on the claimant.  In the 
event his employer has made allowances 
for his service-connected disability(s) 
documentation of it should also be 
submitted into the record.  See 38 C.F.R. 
§ 3.159(c) and Spurgeon v. Brown, 10 Vet. 
App. 194, 197 (1997).  

5.  The RO should then readjudicate the 
issues in appellate status to include the 
issue of entitlement to individual 
unemployability due to service-connected 
disability, which is being deferred by 
the Board pending this REMAND.  See 
Holland v. Brown, 6 Vet. App. 443 (1994).  

If any issue on appeal remains denied, a supplemental 
statement of the case should be provided to the veteran and 
his representative.  After they have had an adequate 
opportunity to respond, the appeal should be returned to the 
Board for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


